United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Beckley, WV, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2086
Issued: January 25, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 20, 2007 appellant filed a timely appeal from a June 4, 2007 decision of the
Office of Workers’ Compensation Programs, finding that he had abandoned his request for a
hearing, and a January 12, 2007 decision denying his claim for a recurrence of disability.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUES
The issues are:
(1) whether appellant sustained a recurrence of disability in
February 2002; and (2) whether the Office properly found that he abandoned his request for a
hearing.
FACTUAL HISTORY
On February 11, 1992 appellant, then a 56-year-old painter, sustained a left knee
contusion while in the performance of duty. A February 11, 1992 x-ray report indicated

degenerative joint disease but no other abnormalities. On November 15, 2006 appellant filed a
claim for a recurrence of disability commencing in February 2002.
In reports dated March 14 to August 30, 2006, Dr. Philip J. Branson, an attending
orthopedic surgeon, stated that appellant had experienced left knee pain for several years. He
indicated that left knee arthroscopic surgery performed on April 13, 2006 revealed a medial and
lateral meniscal tear. Dr. Branson provided findings on physical examination and diagnosed
osteoarthritis of the left and right knee and a degenerative medial meniscal tear of the left knee.
On December 8, 2006 the Office asked appellant to provide additional information
regarding his claimed recurrence of disability. It requested medical evidence containing a
diagnosis and an explanation as to how the diagnosed condition was causally related to his
February 11, 1992 employment injury. No additional evidence was received.
By decision dated January 12, 2007, the Office denied appellant’s claim for a recurrence
of disability in February 2002.
Appellant requested an oral hearing or a telephonic hearing. In an April 13, 2007 notice,
the Office advised appellant that a telephonic hearing would be held on May 14, 2007 at
2:45 p.m. The notice was sent to his address of record. Appellant did not attend the telephonic
hearing.
By decision dated June 4, 2007, the Office found that appellant abandoned his request for
a hearing. He was not available for the telephonic hearing scheduled for May 14, 2007 although
a notice of the telephonic hearing had been sent to him 30 days in advance. Appellant did not
contact the Office before or after the scheduled hearing to explain his failure to attend.
LEGAL PRECEDENT -- ISSUE 1
An employee has the burden of proving by the preponderance of the reliable, probative
and substantial evidence that he was disabled for work as the result of an employment injury.1
Monetary compensation benefits are payable to an employee who has sustained wage loss due to
disability for employment resulting from the employment injury.2 Whether a particular
employment injury causes disability for employment and the duration of that disability are
medical issues which must be proved by a preponderance of reliable, probative and substantial
medical evidence.3

1

David H. Goss, 32 ECAB 24 (1980).

2

Debra A. Kirk-Littleton, 41 ECAB 703 (1990).

3

Edward H. Horten, 41 ECAB 301 (1989).

2

Section 10.5(x) of the Office’s regulations4 states:
“Recurrence of disability means an inability to work after an employee has
returned to work, caused by a spontaneous change in a medical condition which
had resulted from a previous injury or illness without an intervening injury or new
exposure to the work environment that caused the illness….”
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained a left knee contusion on February 11, 1992
while in the performance of duty. On November 15, 2006 appellant filed a claim for a
recurrence of disability as of February 2002. In 2006, Dr. Branson noted that appellant had
experienced left knee pain for several years. He provided findings on physical examination and
diagnosed osteoarthritis of both knees and a degenerative medial meniscal tear of the left knee.
The Office has not accepted a left knee meniscus tear or osteoarthritis as causally related to
appellant’s February 11, 1992 employment injury, a left knee contusion. Dr. Branson did not
adequately explain how the diagnosed conditions were causally related to the February 11, 1992
left knee contusion. For these reasons, his report is not sufficient to establish that appellant
sustained a recurrence of disability in February 2002 as a result of his February 11, 1992
employment injury.
LEGAL PRECEDENT -- ISSUE 2
The statutory right to a hearing under 5 U.S.C. § 8124(b)(1) follows the initial final merit
decision of the Office. Section 8124(b)(1) provides as follows: “Before review under section
8128(a) of this title, a claimant for compensation not satisfied with a decision of the Secretary [of
Labor] under subsection (a) of this section is entitled, on request made within 30 days after the
date of the issuance of the decision, to a hearing on his claim before a representative of the
Secretary.”
With respect to abandonment of hearing requests, Chapter 2.1601.6.e of the Office’s
procedure manual provides in relevant part:
“(1) A hearing can be considered abandoned only under very limited
circumstances. All three of the following conditions must be present: the
claimant has not requested a postponement; the claimant has failed to appear at a
scheduled hearing; and the claimant has failed to provide any notification for such
failure within 10 days of the scheduled date of the hearing. Under these
circumstances, [the Branch of Hearings and Review] will issue a formal decision
finding that the claimant has abandoned his or her request for a hearing and return
the case to the [d]istrict Office.”5

4

20 C.F.R. § 10.5(x).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6.e (January 1999); see also G.J., 58 ECAB ___ (Docket No. 07-1028, issued August 16, 2007).

3

ANALYSIS -- ISSUE 2
By decision dated January 12, 2007, the Office denied appellant’s claim for a recurrence
of disability in February 2002. Appellant timely requested a hearing. In an April 13, 2007 letter,
the Office notified him that a telephonic hearing was scheduled for May 14, 2007 at 2:45 p.m.
This notice was properly sent to appellant’s address of record. He did not attend. As noted,
appellant was required to provide an explanation for his failure to attend within 10 days of the
May 14, 2007 hearing. However, there is no evidence of record that he explained his failure to
attend within 10 days of the hearing date.
The evidence establishes that appellant did not request a postponement of the hearing,
failed to attend the hearing and failed to provide adequate explanation for his failure to attend
within 10 days of the hearing date. The Board therefore finds that he abandoned his request for a
hearing.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
sustained a recurrence of disability in February 2002 causally related to his February 11, 1992
employment injury. The Board further finds that the Office properly determined that appellant
abandoned his request for a hearing.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated June 4 and January 12, 2007 are affirmed.
Issued: January 25, 2008
Washington, DC

David S. Gerson, Judge
Employees Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

